PER CURIAM.*
Plaintiff-appellant Michelle Reed (Reed) appeals from a summary judgment dismissing her claims against Defendant-appellee, Lowe’s Home Centers, Inc., alleging employment discrimination and also claims of intentional infliction of emotional distress under Texas state law. Our de novo review of the record leads to the inescapable conclusion that Reed failed to establish a prima facie case of discrimination and that her proof and allegations with respect to her state law tort claim cannot survive summary judgment. The judgment of the district court is affirmed essentially for the reasons stated in the district court’s order dated July 16, 2003.
AFFIRMED

 Pursuant to 5th Cir. R. 47.5, the Court has determined that this opinion should not be published and is not precedent except under the limited circumstances set forth in 5th Cir. R. 47.5.4.